Appellant insists that the case is one of circumstantial evidence, and that the court erred in refusing to give his special charge. Witness Hawk swore positively that he and appellant were driving in a car on a public highway. This was traveling. He swore that he found out presently, during the time they were so driving, appellant had at least three bottles of what the officers said was whisky, upon his person in said car. This was transportation. Whisky is a known intoxicant of which fact we take judicial cognizance. This made by positive testimony a complete case of transportation of intoxicating liquor.
The motion for rehearing is overruled.
Overruled.